DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

Claims 1-9 and 17-21 are pending.
Claims 6-9 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/659937, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 In particular, the prior-filed application fails to describe the following: the “shell component” of claims 1-10 and 20; the “cranial immobilization device” of claims 17-21; or that the material inserts comprise collimators as is recited in claims 2 and 21.
Since the claims do not find adequate support in the prior-filed application, they will not receive the benefit thereof. As such, the claims at issue are examined with the effective filing date of June 10, 2019, i.e. the filing date of the instant CIP.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 17 recite, “wherein each material insert of the plurality of material inserts has a respective irregular shape.” The inserts at 1 There are various definitions for the term “regular” in the context of the three-dimensional shapes.2,3 Further, it is conceivable for a three-dimensional body to have at least one irregular two-dimensional shape in either its profile or as a side, but also have another side or profile with a regular two-dimensional shape, e.g., an equilateral triangular prism with rectangular sides. Unfortunately, it is unclear which of these possible definitions, if any, is applicable to the instant claims. The specification fails to provide any clarity to the issue. Accordingly, the claims are indefinite. The term “irregular” will be taken to describe any three-dimensional shape that is not a platonic solid.
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 recites, “a target” in both its fourth and seventeenth lines. Due to the repeated use of the article “a”, the antecedent basis of the second instant is unclear. As such, the claim is indefinite. For purposes of examination, the second instance will be replaced with the definite article “the.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0173363 A1 [Wang].

Regarding Claim 1:
 	Wang teaches a patient immobilization device (para 44), comprising: 
a shell component (Fig. 11 (132)) comprising a layer of material in a shape of a helmet to accommodate the patient’s head during the radiation therapy (Fig. 11), wherein the shell component degrades energies of a plurality of beams emitted from a nozzle of a radiation treatment system during the radiation therapy for range compensation of the plurality of beams (para 51 “it is desirable for the hollow frame… to comprise range shifting materials as well”; para 41 “the range shifting helmet 20 can be formed from a variety of different range shifting materials.”); 
a plurality of material inserts disposed at respective locations in the shell component (Fig. 12 (136), para 50), wherein each material insert of the plurality of material inserts lies on a path of at least one beam of the plurality of beams during the radiation therapy (paras 38, 57), and 
a scaffold component disposed in the shell component and operable to hold the plurality material inserts in place relative to the patient (Fig. 11 (132)).

Regarding Claim 3:
	Wang teaches the patient immobilization device of claim 1, wherein the plurality of beams comprises beams selected from the group consisting of: proton beams; and ion beams (Title, para 11), and wherein a respective beam of the plurality of beams passes through a respective material insert to create a spread out Bragg peak of the respective beam during the radiation therapy (paras 14, 54- demonstrates that the Bragg peak is shifted onto a shallow target by the insert lowering the energy of the beam. The ability of the insert to accomplish such shifting means that it is configured to produce a SOBP in the same fashion as the inserts of invention, i.e., by modulating the energy of the beam before it passes through the insert so that the peak created by the range shifting of the insert is spread out). 

Regarding Claim 4:
Wang teaches the patient immobilization device of claim 1, wherein the shell component and the scaffold component limit movement of the patient (para 47).

Regarding Claim 5:
	Wang teaches the patient immobilization device of claim 1, wherein the shell component comprises a high Z material (paras 41, 51) and is operable to perform the range compensation (paras 14, 51). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chang, Sha. "Compensator-intensity-modulated Radiotherapy—A traditional tool for modern application." US Oncological Disease 115 (2006): 1-4 [Chang].

Regarding Claim 17:
Wang teaches a method of radiation treatment (abstract), the method comprising: 
accessing a radiation treatment plan that prescribes a distribution of a dose to be delivered to a target in a patient by a plurality of beams emitted from a nozzle of a radiation treatment system during the radiation treatment (para 49 implies this in that inserts are placed in apertures through which a proton beam will pass in sequence, i.e., a treatment plan. Whatever the proton beam is emitted from is the nozzle at issue.); and 
controlling the nozzle during the radiation treatment to aim the plurality of beams (para 49, the proton beam, and thus its nozzle, is aimed at the various inserts) at a cranial immobilization device worn by the patient during the radiation treatment (Figs. 9, 11; para 49), the cranial immobilization device comprising:
a shell component (Fig. 11 (132)) comprising a layer of material in a shape of a helmet to accommodate the patient’s head during the radiation treatment (Fig. 11), wherein the shell component degrades energies of a plurality of beams for range compensation of the plurality of beams (para 51 “it is desirable for the hollow frame 136 to comprise range shifting materials as well”); 

However, Wang fails to teach
Accessing the radiation treatment plan from a memory of a computer, or
that said controlling comprises: 
aiming the nozzle at a first material insert of the plurality of material inserts and then turning on and emitting a first beam at the first material insert; and 
turning off the first beam and aiming the nozzle at a second material insert of the plurality of material inserts and turning on and emitting a second beam at the second material insert. 
Chang teaches retrieving radiation therapy parameters from a computer memory (Pg 80, “IMRT treatment-planning software” indicates that the parameters are saved on and access from computer memory). Further, Chang teaches shooting a field, i.e., a first beam; then turning off to 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to generate a plan with a computer and retrieve parameters from said computer’s memory, as is taught in Chang, in Wang. One would have been motivated to do so since performing such planning on a computer would be far faster and more accurate than doing so by hand.
Further, it would have been obvious to one of ordinary skill in the art before the effective time of filing to use the field by field irradiation of Chang in Wang. One would have been motivated to do so since would allow the irradiation to be properly placed through the range compensators of Wang.

Regarding Claim 18:
The modified invention of claim 17 teaches the method of claim 17, wherein each material insert of the plurality of inserts is supported by a respective position of the scaffold (Wang Fig. 11 (132)), and wherein the scaffold is disposed inside the cranial immobilization device (Wang Fig. 9). 

Regarding Claim 19:
The modified invention of claim 17 teaches the method of claim 17, wherein the plurality of beams comprise beams selected from the group consisting of: proton beams; and ion beams (Wang Title, para 11), and wherein said each material insert is configured to create a spread out Bragg peak of the respective beam during the radiation treatment (Wang para 14, 54 demonstrates that the Bragg peak is shifted onto a shallow target by the insert lowering the 

Regarding Claim 20:
The modified invention of claim 17 teaches the method of claim 17, wherein the cranial immobilization device limits movement of the patient’s head relative to the plurality of beams (Wang Fig. 9, para 49), and wherein the shell component is made of a high Z material (Wang  para 41, 51).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 2017/0128739 A1 [Dilmanian].

Regarding Claim 2:
	Wang teaches the device of claim 1, but fails to teach that each material insert of the plurality of material inserts comprises a collimator to sharpen the respective beam’s lateral prenumbra.
Dilmanian teaches an ion radiation therapy technique (abstract) including placing a collimator on or near the patient’s skin to segment an incident radiation beam into parallel beams. Paras 54-55. Such segmentation is a sharpening of the lateral penumbra, since the segmented beams are distinguishable from each other. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the near-skin collimators of Dilmanian to Wang. One would have been motivated to do so since this would spare healthy skin from radiation damage (Dilmanian para 54).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chang as applied to claim 17, and further in view of Dilmanian

Regarding Claim 21:
	The modified invention of claim 17 teaches the method of claim 17, but fails to teach that each material insert of the plurality of material inserts comprises a collimator to sharpen the respective beam’s lateral prenumbra.
Dilmanian teaches an ion radiation therapy technique (abstract) including placing a collimator on or near the patient’s skin to segment an incident radiation beam into parallel beams. Paras 54-55. Such segmentation is a sharpening of the lateral penumbra, since the segmented beams are distinguishable from each other. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the near-skin collimators of Dilmanian to Wang. One would have been motivated to do so since this would spare healthy skin from radiation damage (Dilmanian para 54).
                                                                                                                                                       


Response to Arguments
Applicant's arguments filed 3/1/22have been fully considered but they are not persuasive.
Applicant argues that Wang fails to teach irregular material inserts. This is not persuasive. The inserts of Wang are clearly not platonic solids, therefor they are irregularly shaped.
Applicant argues that the inserts of Wang do not cause the beams to correspond to a region or edge of a target in the patient. This is not persuasive. The shapes of the Wang’s inserts necessarily shape the beam because they interact with the beam. Wang discloses that the beams are shaped to leave a minimal entrance dose and an absent exit dose. Para 42. Accordingly, it is clear that the inserts shape the beam to correspond to the distal region of the target.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://brilliant.org/wiki/irregular-polygons/, downloaded 3/24/22.
        2 https://en.wikipedia.org/wiki/Regular_polyhedron, downloaded 3/24/22.
        3 https://en.wikipedia.org/wiki/List_of_regular_polytopes_and_compounds, downloaded 3/24/22.